Citation Nr: 1808226	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis.

2. Entitlement to service connection for an upper back condition.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to August 2006.  He was awarded the Combat Action Ribbon, among other decorations, for this service.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2006 and January 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2016; the hearing transcript has been associated with the file and has been reviewed.  

In January 2017, the Board denied the Veteran's claim for service connection for an upper back condition and remanded the Veteran's claim for an increased rating for intervertebral disc syndrome with degenerative arthritis for additional development.  The Veteran appealed the denial of service connection for an upper back condition to the Court of Appeals for Veterans Claims (Court).  In September 2017, the Court vacated the portion of the Board decision denying service connection for an upper back condition and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  Both claims have since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is required for further development of the issues on appeal.

Intervertebral Disc Syndrome with Degenerative Arthritis

In its January 2017 decision the Board granted an earlier effective date for service connection for intervertebral disc syndrome with degenerative arthritis and remanded the Veteran's claim for an increased rating to provide the Veteran with a new VA examination of his disability.

In June 2017 the Veteran underwent the ordered VA back examination.  However, the examiner did not provide all of the information required by the Board's remand.  

A Board remand confers on the Veteran the right to compliance with the remand directives, as a matter of law.  Stegall v. West, 11 Vet. App. (1998).  Also, VA examinations for musculoskeletal conditions must include range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158, 170 (2016). 

The June 2017 VA examiner did not provide range of motion measurements, in degrees, for both active and passive motion and in weight-bearing and nonweight-bearing.  The examination report lists only one set of range of motion measurements, noting pain on forward flexion.  Later in the report the examiner indicated that there is objective evidence of pain on passive range of motion testing of the back, but did not list any additional range of motion measurements.

Absent an examination that complies with the Board's previous remand and with Correia, another remand is warranted for an additional examination.


Cervical Spine Disability

The Veteran has claimed service connection for an upper back disability. 

The Veteran is already service-connected for intervertebral disc syndrome with degenerative arthritis, which contemplates disability of his thoracolumbar spine, including both his lumbar and thoracic spine disabilities.  

A November 2016 private chiropractic evaluation states that examination of the cervical spine showed tenderness and myospasms upon palpation of the suboccipital, cervical scalene, paracervical, and sternocleidomastoid muscles bilaterally.  The Veteran was also noted to have subluxation at C7 spinous left.

There is no medical opinion evidence as to the etiology of any diagnosed cervical spine disability.

On remand, the Veteran should be afforded a VA examination of his cervical spine and an opinion obtained as to whether the Veteran has a cervical spine disability, and if so, whether the condition was caused by service or caused or aggravated by his service-connected thoracolumbar spine intervertebral disc syndrome with degenerative arthritis.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination of his lumbosacral spine.  

The examiner must provide range of motion and repetitive motion findings in degrees for the low back in active AND passive motion and weight-bearing AND non-weight-bearing.  

The examiner should also discuss whether there is likely to be additional range of motion loss during flare-ups or as a result of pain, weakness, fatigability, or incoordination.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Arrange for the Veteran to undergo a VA examination of his cervical spine.  After reviewing the record and conducting any necessary testing the examiner should provide opinions as to the following:

a) For any cervical spine condition diagnosed the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the condition was caused by service.

b) For any cervical spine condition diagnosed the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the condition was caused or aggravated by the Veteran's service-connected thoracolumbar spine intervertebral disc syndrome with degenerative arthritis. 

The examiner should consider the November 2016 chiropractor evaluation of cervical spine subluxation.  

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




